Citation Nr: 0419395	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
The veteran had additional periods of active duty for 
training and/or inactive duty training.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) that established 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  The veteran has been represented 
by the Veterans of Foreign Wars of the United States 
throughout this appeal.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
evaluation of the veteran's bilateral hearing loss.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

The record shows that the veteran submitted a one-page 
employment report containing a summary of audiological test 
results dated from August 1974 to August 2001.  It appears 
that a complete report of the tests is not of record.  VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must ensure that the 
notification requirements set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully complied with 
and satisfied.  This includes notifying 
the veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the veteran 
is expected to provide.  The veteran 
should also be asked to provide any 
evidence in his possession that pertains 
to the claim.  In particular, the RO 
should issue a VCAA notice to the veteran 
and his accredited representative which 
discusses the evidence required to 
support his claim for an initial 
compensable disability rating for 
bilateral hearing loss.

2. The RO should ask the veteran to 
submit a complete copy of his employment 
medical record as it pertains to 
audiological test results and 
examinations.  Upon receipt of the 
requested information, the RO should 
determine whether the audiological tests 
were conducted in accordance with 
38 C.F.R. § 4.85 (2003).  

3. The RO should also ask the veteran to 
provide information as to all treatment 
of his hearing loss, including the names 
and addresses of all health care 
providers, clinics, and hospitals, and 
the approximate dates of treatment.  

?	Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals and request 
that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  
?	All evidence obtained should be 
associated with the veteran's claims 
folder.  If the RO is unable to obtain 
any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

4.  Schedule the veteran for a VA audio 
examination to determine the current 
nature and extent of his bilateral 
conductive hearing loss.  Send the claims 
folder for the examiner to review.

5.  The RO should then readjudicate the 
issue of an initial compensable 
disability rating for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
The veteran and his accredited 
representative should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


